Order denying defendants’ motion to dismiss the complaint for legal insufficiency unanimously reversed on the law, and, in the exercise of discretion, with leave to serve an amended complaint, with costs to defendants-appellants. The complaint is insufficient. While a refined and attenuated analysis might arguably spell out a shadow of a cause of action, neither the defendants nor the trial court should be subject to the difficulties. Concur — Breitel, J. P., Rabin, Yalente, McNally and Stevens, JJ.